~

Case 7:20- -mj-01606 Document 1 Filed on 08/20/20 in TXSD Page tof 3

fe 91 (Rev 8/01) - Criminal Complaint

 

‘United States District Court

SOUTHERN DISTRICT OF . — TEXAS

 

McALLEN DIVISION:
UNITED STATES OF AMERICA

*: Vv. oO a United States District GRIMINAL COMPLAINT

> . hern District of Te
: : Sout FILED exa

Carlos Antonio Aguilar-Ibarra Principat 5 9 Case Number: oe
YOB: 2000 Mexicé MU 21 2020 - M-20- |G _M_
Gilbert Ramirez Co-Principal M-20 160 M
YOB; 1999 "usavid J Bradley, Clerk
Wane and Address of Defendant)

” dL, L ‘the undersigned complainant being duly sworn state the following is true and correct to the best of my
- knowledge and belief. On or about August 19, 2020, in : Hidalgo ! ’ County, in
. the ' | Southern District of ; _Texas defendants(s) did,
. (Track Statutory Language of Offense) ,
~ knowing or‘in reckless disregard of the fact that Maricruz Mendez De Dios and Lorena Robles-
_ Cervantes, citizens and nationals of Mexico, along with four (4) other undocumented aliens, for.
a total of six (6), who had entered the United States in violation of law, did knowingly transport, . -
. or-move or attempt to transport or conspire and agree together with other persons known or —
‘unknown to transport, or move or attempt to transport said aliens in furtherance of such ©

. violation of law within the United States, thati is, from a location in Los Ebanos, Texas to the.
point ‘of arrest i in Los Ebanos, Texas, |

 

-” in violation offite 8 _ United States Code, Section(s) "4324(a)(1)(A)(ii) and 1324(a)(1NAN()() FELONY ©

I further state that Iam a(n) U.S. Border Patrol Agent and that this complaint is based on. the.
following facts: |

On August 19, 2020, at approximately 9:00am, the McAllen Border Patrol Station received information from a reliable concerned .

"citizen who reported several individuals board a white four. door Chevrolet truck with a sticker on the rear window, i inLos
; Ebanos; Texas. .

‘-Border Patrol Agents responded to the area and after approximately fifteen: minutes they located a vehicle matching that
description. Border Patrol Agents followed the vehicle'and observed several subjects in the back seat: attempting to conceal
themselves. Border Patrol Agents continued to follow the vehicle and noticed that the vehicle was traveling at a very slow speed.

"The vehicle came to.a stop at a stop sign and seemed hesitant to continue. Border: Patrol Agents then activated their emergency .

: equipment and conducted a vehicle stop.

- SEE ATTACHED

Continued on the attached sheet and made a part of this s complaint: ‘Lxlves Eno :
Complaint Authorized by AUSA A.Greenbaum | Se ;
: /S/Mickel Gonzalez

~ Signature of Complainant

Submitted by reliable electronic means, sworn to and attested Mickel Gonzalez _ Border. Patrol Agent
“telephonically per Fed. R. Cr.P.4. 1, and probable cause found on:

” August 20, 2020 —-G: : tle

 

Printed Name of Complainant ~

cAllen, ths)

- Date

 
   

' Juan F, Alanis __ US, Magistrate Judge
‘Name and Title of Judicial Officer ~

 

Signature of Judicial Officer °
Case 7:20-Mj- -01606 Document 1 Filed on 08/20/20 in TXSD Page 2 of 3

UNITED STATES DISTRICT COURT 7
SOUTHERN DISTRICT OF TEXAS —
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-20- } G06 -m

RE: Carlos Antonio Aguilar-Ibarra
_ Gilbert Ramirez

CONTINUATION:

Border Patrol Agents approached the vehicle and questioned the driver as to his citizenship. The driver, later
' identified as Carlos Antonio Aguilar-Ibarra, stated that he was a Mexican citizen illegally present in the United
States. The passenger, later identified as Gilbert Ramirez Jr., was a United States citizen. Border Patrol Agents
also discovered six subjects hiding j in the back seat and all admitted to being illegally presenti in thé United.
- States.
All subjects were placed under arrest and transported to the McAllen, Texas Border Patrol Station to be-
processed accordingly.

Principal Statement:
Carlos Antonio Aguilar-Ibarra was read his Miranda. Rights. He understood and d agreed to provide a sworn:
statement.

Aguilar stated that he was 1s with his friend Gilbert Ramirez Jr. when he received a phone call from a person who

ives is in Mexico. Aguilar stated that the person told him to pick up approximately three or four subjects at an
address in Los.Ebanos, Texas. Aguilar stated that he then drove to the.address and he picked.upabout six.
_/ individuals. Aguilar stated that he told everyone to get in the. back of his car. Aguilar stated that he then-drove.
. Off but was stopped by Border Patrol Agents shortly after. Aguilar stated that he was going to be paid $4,000
to pick up the subjects and drive them to McAllen, Texas. Aguilar stated that his friend Gilbert Ramirez Jr.
knew about the smuggling attempt and that Aguilar was going to pay Ramiréz Jr. $2,000.

~. Co-Principal Statement:
Gilberto Ramirez Jr., a United States citizen, understood his rights and agreed to provide a sworn statement
without t the presence of an attorney.

Gilberto Ramirez Ir. stated he was born in Weslaco, Texas. Ramirez claims his friend Carlos asked him to

accompany him to Penitas. Once they were. driving he found out they were going to pick up illegal aliens and

‘Carlos offered to split the money he was getting with him. Ramirez did not know how much he was going to
_get. Ramirez stated they stopped at a gas station when Carlos received a phone call giving him instructions on
where to go. Ramirez, stated he was getting nervous because he saw Border Patrol i in the area. Carlos told him
not to worry. Ramirez claimed that when they got to the area he reached back and unlocked the back door for
‘the illegal aliens to get into the Chevrolet Silverado they were in. He estimated about-six people goti in.
Ramirez stated that after they noticed Border Patrol following them the driver pulled over, and called his-wife_

: ‘shorts, 5 sandals anda red ball cap.

Page 2
Case 7:20- “mM -01606 Document 1 Filed on (08/20/20 in TXSD_ Page. 3 of 3.

-UNITED STATES DISTRICT COURT —
SOUTHERN DISTRICT OF TEXAS -
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL C COMPLAINT: |

20. | 60.0

RE: Carlos Antonio Aguilar-Ibarra
Gilbert Ramirez -
CONTINUATION:

MATERIAL WITNESSES STATEMENTS:
Maricruz Mendez De Dios was read her Miranda Rights. Mendez De Dios understood and agreed to
provide a sworn statement.

Mendez De Dios stated that her -exchusband made arrangements 's with an unknown subject to be
smuggled into the: United States. She also stated that her ex-husband d paid $3000 to be taken” to
Atlanta, Georgia. .

' Mendez De Dios stated that she crossed the Rio Grande River and was taken to'a brushy. area and was ©

" advised to wait for a white vehicle that was going to pick them up. Mendez De Dios stated that _
approximately five minutes later a white in color truck pulled up to their location and they were .
instructed to get in the vehicle. Mendez De. Dios-claims to have entered the truck and laid on the floor
behind the front passenger until Border Patrol pulled them o over. . .-

Mendez De Dios identified Carlos Antonio Aguila-tbarr, through an n off cial photo lineup, as the. driver
~of the white truck that picked them up. °

Lorena Robles-Cervantes was read his Miranda Rights. Lorena understood and agreed to providea - ~
sworn statement.

. Robles stated that her friend's ex-husband made the arrangements for her to be smuggled into the
United States. She paid $3000 to be taken.to Atlanta, Georgia.

: Robles stated that she crossed the Rio Grande River and was taken toa brushy area and was advised to.
wait for a white vehicle that was going to pick them up. Robles stated that approximately five minutes

~ later a white in color truck pulled up to their location and they were instructed to get in the vehicle.
“Robles claims to have entered the truck and sat in the middle section of the back seat until Border .

Patrol pulled themover. ._

Robles identifi ed.Carlos Antonio Aguilartbarra, through an official photo lineup, a as the driver of the
- white truck that picked them up.
